657 So.2d 23 (1995)
Anthony JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 94-2203.
District Court of Appeal of Florida, Fourth District.
June 7, 1995.
Order Granting Clarification July 14, 1995.
Richard L. Jorandby, Public Defender, Allen J. DeWeese, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Joan Fowler, Asst. Atty. Gen., West Palm Beach, for appellee.
FARMER, Judge.
When the trial court resentenced defendant pursuant to our mandate in Jones v. State, 634 So.2d 1149 (Fla. 4th DCA 1994), the court orally pronounced the sentence and discussed on the record all of the statutory criteria but did not contemporaneously file the written order containing the requisite findings. Instead, the court announced that the original would be filed with the Clerk by 5:00 p.m. later that day, Friday, July 22nd. Unfortunately, the written order was not filed until the following Monday, July 25th.
Although we are quite reluctant to reverse the sentence on so mechanical a technicality, we are unable to find a legal basis to avoid so doing. In Troutman v. State, 630 So.2d 528 (Fla. 1993), which we are bound to follow, the written order was filed as here three days *24 late. Accordingly, another resentencing is necessary.
REVERSED.
STONE and STEVENSON, JJ., concur.
ORDERED that appellee's motion filed June 22, 1995, for clarification is granted. No resentencing on murder conviction is required.